Title: To John Adams from John Murray, 13 June 1798
From: Murray, John
To: Adams, John



Boston June 13. 1798

It is with a painful degree of diffidence I venture, even for a moment, to intrude on the time and attention of the President of the United States—Thanks be to God that, in the greatness of his goodness he has made our enemies instrumental in uniting the good people of these states, more than ever I expected to have seen them in my day—for a long season my heart was pained, on not being able to count in my Congregation, (as large as any in this Town) as many Federalists as states in the Union—Now, thanks be to God, and our good Ally—I find converts multiplying every day. it is the Lords doings, and it is marvellous in our eyes—I often think of our good friends the French, as a poor persecuted man thought, and spake of his Persecuters—when he said—Much kindness they to me impart, with little kindness in their heart. I bless God most devoutly for placing you at the head of our nation—and I devoutly bless God for making your way so clear before you—you will go on, in the strength of the Lord, and prosper—
But, tho’ my heart can never cease to feel for you, our Country, and myself—I should hardly have dared in this way to have told you so, if a very near kinsman of Coll Sargents, who resides in Gloucester, Mr. William Dollever, brought up to the sea—have been some years master of a ship, to England, and elsewhere, and coming to Town in the hope of getting a Lieutenancy in one of our Continental vessells, but on making application was informed the appointment rested wholly with the President—had not requested me to write to you on his behalf—this, however, I assuredly should not do, if I did not beleive him every fitted to serve his country in that station—but you will do in this, as seemeth good in your sight. I humble hope you will indulge me with your pardon for thus intruding on your precious time, and allow me the honor of being / Your devoted Servant
John Murray